Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 1 of 111 Page ID #:162




                                    EXHBIT C
                                    PAGE 161
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 2 of 111 Page ID #:163




                                    EXHBIT C
                                    PAGE 162
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 3 of 111 Page ID #:164




                                    EXHBIT C
                                    PAGE 163
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 4 of 111 Page ID #:165




                                    EXHBIT C
                                    PAGE 164
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 5 of 111 Page ID #:166




                                    EXHBIT C
                                    PAGE 165
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 6 of 111 Page ID #:167




                                    EXHBIT C
                                    PAGE 166
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 7 of 111 Page ID #:168




                                    EXHBIT C
                                    PAGE 167
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 8 of 111 Page ID #:169




                                    EXHBIT C
                                    PAGE 168
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 9 of 111 Page ID #:170




                                    EXHBIT C
                                    PAGE 169
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 10 of 111 Page ID
                                  #:171




                                  EXHBIT C
                                  PAGE 170
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 11 of 111 Page ID
                                  #:172




                                  EXHBIT C
                                  PAGE 171
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 12 of 111 Page ID
                                  #:173




                                  EXHBIT C
                                  PAGE 172
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 13 of 111 Page ID
                                  #:174




                                  EXHBIT C
                                  PAGE 173
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 14 of 111 Page ID
                                  #:175




                                  EXHBIT C
                                  PAGE 174
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 15 of 111 Page ID
                                  #:176




                                  EXHBIT C
                                  PAGE 175
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 16 of 111 Page ID
                                  #:177




                                  EXHBIT C
                                  PAGE 176
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 17 of 111 Page ID
                                  #:178




                                  EXHBIT C
                                  PAGE 177
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 18 of 111 Page ID
                                  #:179




                                  EXHBIT C
                                  PAGE 178
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 19 of 111 Page ID
                                  #:180




                                  EXHBIT C
                                  PAGE 179
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 20 of 111 Page ID
                                  #:181




                                  EXHBIT C
                                  PAGE 180
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 21 of 111 Page ID
                                  #:182




                                  EXHBIT C
                                  PAGE 181
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 22 of 111 Page ID
                                  #:183




                                  EXHBIT C
                                  PAGE 182
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 23 of 111 Page ID
                                  #:184




                                  EXHBIT C
                                  PAGE 183
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 24 of 111 Page ID
                                  #:185




                                  EXHBIT C
                                  PAGE 184
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 25 of 111 Page ID
                                  #:186




                                  EXHBIT C
                                  PAGE 185
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 26 of 111 Page ID
                                  #:187




                                  EXHBIT C
                                  PAGE 186
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 27 of 111 Page ID
                                  #:188




                                  EXHBIT C
                                  PAGE 187
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 28 of 111 Page ID
                                  #:189




                                  EXHBIT C
                                  PAGE 188
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 29 of 111 Page ID
                                  #:190




                                  EXHBIT C
                                  PAGE 189
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 30 of 111 Page ID
                                  #:191




                                  EXHBIT C
                                  PAGE 190
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 31 of 111 Page ID
                                  #:192




                                  EXHBIT C
                                  PAGE 191
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 32 of 111 Page ID
                                  #:193




                                  EXHBIT C
                                  PAGE 192
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 33 of 111 Page ID
                                  #:194




                                  EXHBIT C
                                  PAGE 193
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 34 of 111 Page ID
                                  #:195




                                  EXHBIT C
                                  PAGE 194
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 35 of 111 Page ID
                                  #:196




                                  EXHBIT C
                                  PAGE 195
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 36 of 111 Page ID
                                  #:197




                                  EXHBIT C
                                  PAGE 196
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 37 of 111 Page ID
                                  #:198




                                  EXHBIT C
                                  PAGE 197
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 38 of 111 Page ID
                                  #:199




                                  EXHBIT C
                                  PAGE 198
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 39 of 111 Page ID
                                  #:200




                                  EXHBIT C
                                  PAGE 199
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 40 of 111 Page ID
                                  #:201




                                  EXHBIT C
                                  PAGE 200
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 41 of 111 Page ID
                                  #:202




                                  EXHBIT C
                                  PAGE 201
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 42 of 111 Page ID
                                  #:203




                                  EXHBIT C
                                  PAGE 202
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 43 of 111 Page ID
                                  #:204




                                  EXHBIT C
                                  PAGE 203
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 44 of 111 Page ID
                                  #:205




                                  EXHBIT C
                                  PAGE 204
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 45 of 111 Page ID
                                  #:206




                                  EXHBIT C
                                  PAGE 205
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 46 of 111 Page ID
                                  #:207




                                  EXHBIT C
                                  PAGE 206
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 47 of 111 Page ID
                                  #:208




                                  EXHBIT C
                                  PAGE 207
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 48 of 111 Page ID
                                  #:209




                                  EXHBIT C
                                  PAGE 208
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 49 of 111 Page ID
                                  #:210




                                  EXHBIT C
                                  PAGE 209
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 50 of 111 Page ID
                                  #:211




                                  EXHBIT C
                                  PAGE 210
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 51 of 111 Page ID
                                  #:212




                                  EXHBIT C
                                  PAGE 211
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 52 of 111 Page ID
                                  #:213




                                  EXHBIT C
                                  PAGE 212
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 53 of 111 Page ID
                                  #:214




                                  EXHBIT C
                                  PAGE 213
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 54 of 111 Page ID
                                  #:215




                                  EXHBIT C
                                  PAGE 214
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 55 of 111 Page ID
                                  #:216




                                  EXHBIT C
                                  PAGE 215
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 56 of 111 Page ID
                                  #:217




                                  EXHBIT C
                                  PAGE 216
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 57 of 111 Page ID
                                  #:218




                                  EXHBIT C
                                  PAGE 217
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 58 of 111 Page ID
                                  #:219




                                  EXHBIT C
                                  PAGE 218
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 59 of 111 Page ID
                                  #:220




                                  EXHBIT C
                                  PAGE 219
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 60 of 111 Page ID
                                  #:221




                                  EXHBIT C
                                  PAGE 220
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 61 of 111 Page ID
                                  #:222




                                  EXHBIT C
                                  PAGE 221
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 62 of 111 Page ID
                                  #:223




                                  EXHBIT C
                                  PAGE 222
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 63 of 111 Page ID
                                  #:224




                                  EXHBIT C
                                  PAGE 223
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 64 of 111 Page ID
                                  #:225




                                  EXHBIT C
                                  PAGE 224
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 65 of 111 Page ID
                                  #:226




                                  EXHBIT C
                                  PAGE 225
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 66 of 111 Page ID
                                  #:227




                                  EXHBIT C
                                  PAGE 226
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 67 of 111 Page ID
                                  #:228




                                  EXHBIT C
                                  PAGE 227
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 68 of 111 Page ID
                                  #:229




                                  EXHBIT C
                                  PAGE 228
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 69 of 111 Page ID
                                  #:230




                                  EXHBIT C
                                  PAGE 229
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 70 of 111 Page ID
                                  #:231




                                  EXHBIT C
                                  PAGE 230
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 71 of 111 Page ID
                                  #:232




                                  EXHBIT C
                                  PAGE 231
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 72 of 111 Page ID
                                  #:233




                                  EXHBIT C
                                  PAGE 232
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 73 of 111 Page ID
                                  #:234




                                  EXHBIT C
                                  PAGE 233
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 74 of 111 Page ID
                                  #:235




                                  EXHBIT C
                                  PAGE 234
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 75 of 111 Page ID
                                  #:236




                                  EXHBIT C
                                  PAGE 235
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 76 of 111 Page ID
                                  #:237




                                  EXHBIT C
                                  PAGE 236
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 77 of 111 Page ID
                                  #:238




                                  EXHBIT C
                                  PAGE 237
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 78 of 111 Page ID
                                  #:239




                                  EXHBIT C
                                  PAGE 238
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 79 of 111 Page ID
                                  #:240




                                  EXHBIT C
                                  PAGE 239
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 80 of 111 Page ID
                                  #:241




                                  EXHBIT C
                                  PAGE 240
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 81 of 111 Page ID
                                  #:242




                                  EXHBIT C
                                  PAGE 241
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 82 of 111 Page ID
                                  #:243




                                  EXHBIT C
                                  PAGE 242
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 83 of 111 Page ID
                                  #:244




                                  EXHBIT C
                                  PAGE 243
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 84 of 111 Page ID
                                  #:245




                                  EXHBIT C
                                  PAGE 244
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 85 of 111 Page ID
                                  #:246




                                  EXHBIT C
                                  PAGE 245
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 86 of 111 Page ID
                                  #:247




                                  EXHBIT C
                                  PAGE 246
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 87 of 111 Page ID
                                  #:248




                                  EXHBIT C
                                  PAGE 247
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 88 of 111 Page ID
                                  #:249




                                  EXHBIT C
                                  PAGE 248
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 89 of 111 Page ID
                                  #:250




                                  EXHBIT C
                                  PAGE 249
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 90 of 111 Page ID
                                  #:251




                                  EXHBIT C
                                  PAGE 250
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 91 of 111 Page ID
                                  #:252




                                  EXHBIT C
                                  PAGE 251
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 92 of 111 Page ID
                                  #:253




                                  EXHBIT C
                                  PAGE 252
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 93 of 111 Page ID
                                  #:254




                                  EXHBIT C
                                  PAGE 253
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 94 of 111 Page ID
                                  #:255




                                  EXHBIT C
                                  PAGE 254
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 95 of 111 Page ID
                                  #:256




                                  EXHBIT C
                                  PAGE 255
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 96 of 111 Page ID
                                  #:257




                                  EXHBIT C
                                  PAGE 256
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 97 of 111 Page ID
                                  #:258




                                  EXHBIT C
                                  PAGE 257
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 98 of 111 Page ID
                                  #:259




                                  EXHBIT C
                                  PAGE 258
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 99 of 111 Page ID
                                  #:260




                                  EXHBIT C
                                  PAGE 259
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 100 of 111 Page ID
                                  #:261




                                  EXHBIT C
                                  PAGE 260
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 101 of 111 Page ID
                                  #:262




                                  EXHBIT C
                                  PAGE 261
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 102 of 111 Page ID
                                  #:263




                                  EXHBIT C
                                  PAGE 262
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 103 of 111 Page ID
                                  #:264




                                  EXHBIT C
                                  PAGE 263
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 104 of 111 Page ID
                                  #:265




                                  EXHBIT C
                                  PAGE 264
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 105 of 111 Page ID
                                  #:266




                                  EXHBIT C
                                  PAGE 265
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 106 of 111 Page ID
                                  #:267




                                  EXHBIT C
                                  PAGE 266
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 107 of 111 Page ID
                                  #:268




                                  EXHBIT C
                                  PAGE 267
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 108 of 111 Page ID
                                  #:269




                                  EXHBIT C
                                  PAGE 268
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 109 of 111 Page ID
                                  #:270




                                  EXHBIT C
                                  PAGE 269
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 110 of 111 Page ID
                                  #:271




                                  EXHBIT C
                                  PAGE 270
Case 2:20-cv-03716-DMG-MAA Document 1-4 Filed 04/23/20 Page 111 of 111 Page ID
                                  #:272




                                  EXHBIT C
                                  PAGE 271
